 

CNL Strategic Capital, LLC 8-K [cnl-8k_071219.htm]

 

Exhibit 10.3

 

SECOND AMENDMENT TO THE ESCROW AGREEMENT 



This SECOND AMENDMENT TO THE ESCROW AGREEMENT (this “Second Amendment”) is dated
this 12th day of July, 2019, amends that certain ESCROW AGREEMENT (the “Original
Agreement”) dated as of February 14, 2018, and, the First Amendment to the
Escrow Agreement (the “First Amendment”) dated as of April 18, 2019 by and among
CNL Strategic Capital, LLC, a Delaware limited liability company (the
“Company”), UMB Bank, N.A. as escrow agent (the “Escrow Agent”) and CNL
Securities Corp. (the “Managing Dealer”), (collectively, the “Parties”)(the
“First Amendment” and the Original Escrow Agreement” together the “Agreement”).
All capitalized terms not defined herein shall have the meaning given to such
term in the Original Agreement.

WHEREAS, the Company has previously proposed and continues to offer and sell, on
a best-efforts basis through the Managing Dealer, in its capacity as the
managing dealer, and selected broker-dealers that are registered with the
Financial Industry Regulatory Authority or intermediaries that are exempt from
such broker-dealer registration (the Managing Dealer and such intermediaries are
hereinafter referred to collectively as the “Distribution Participants”), the
Company’s shares of Class A, Class T, Class D, and Class I limited liability
interests (the “Original Shares”), on a best-efforts basis, for at least
$2,000,000 and up to $1,100,000,000 of gross offering proceeds (excluding the
shares of its Class A, Class T, Class D and Class I common stock to be offered
and sold pursuant to the Company’s dividend reinvestment plan), at an initial
purchase price of up to $27.32 per Class A share, $26.25 per Class T share,
$25.00 per Class D and $25.00 per Class I share (the “Original Offering”)
pursuant to an offering prospectus as amended from time to time and filed with
the Securities and Exchange Commission as part of a registration statement file
no. 333-222986, including amended for additional share classes (hereinafter the
“Original Prospectus”); and

WHEREAS, as of March 7, 2018 at least $2,000,000 in Original Shares of the
Company have been subscribed for in the Company’s offering and therefore the
Break Escrow Date has occurred, but the Escrow Agent continues to receive
amounts for deposit into the Escrow Account and to disburse such Escrowed Funds
in accordance with section 5(b) of the Original Agreement;

WHEREAS, the Company, pursuant to the First Amendment, proposed to offer and
sell, on a best-efforts basis through the Managing Dealer, in its capacity as
the placement agent, and through Distribution Participants, the Company’s shares
of Class FA limited liability interests (the “Class FA Shares”), in a private
offering exempt from registration, for at least $2,000,000 and up to $50,000,000
of gross offering proceeds (the “April Class FA Private Offering”) pursuant to
an offering memorandum, dated April 18, 2019, as amended from time to time
(hereinafter the “April Class FA Memorandum”) at a current offering price per
Class FA share; and

WHEREAS, the Company proposes to offer and sell, on a best-efforts basis through
the Managing Dealer, in its capacity as the placement agent, and through
Distribution Participants, the Company’s shares of Class FA limited liability
interests (the “Class FA Shares”), in a concurrent private offering exempt from
registration up to $50,000,000 of gross offering proceeds with no minimum
offering amount (the “July Class FA Private Offering”) pursuant to an offering
memorandum, dated July 11, 2019, as amended from time to time (hereinafter the
“Class FA Memorandum”) at a current offering price per Class FA share, plus
applicable selling commissions and placement agent fees; and

 

 



WHEREAS, as of the date of this Second Amendment, the Company has received
subscriptions and payment for an aggregate of at least $2,000,000 in Class FA
Shares in the April Class FA Private Offering; and

WHEREAS, the Company desires to deposit Class FA Subscription Payments (as
defined herein) into the Escrow Account to be commingled with the Escrowed Funds
from the Original Offering and for the Escrow Agent to act as escrow agent for
the April Class FA Private Offering, July Class FA Private Offering, as well as
the Original Offering solely upon the terms and conditions herein set forth; and

WHEREAS, in order to subscribe for Class FA Shares, a subscriber must deliver an
executed subscription agreement in substantially the form attached as an exhibit
to the Memorandum, along with the full amount of its subscription, subject to
volume discounts or other discounts, as applicable: (i) by check in U.S. dollars
or (ii) by wire transfer of immediately available funds in U.S. dollars
(collectively, the “Class FA Subscription Payment”). The Company or the Managing
Dealer shall instruct any Distribution Participants that any such wire transfers
shall be in accordance with the instructions provided on Exhibit A hereto.

WHEREAS, in order to accomplish the foregoing, the Company desire to amend the
Original Agreement to allow for the deposit of the Class FA Subscription Payment
into the Escrow Account and to set forth the requirements with respect to the
deposit and disbursement of the Class FA Subscription Payment;

 

WHEREAS, the Escrow Agent agrees to act as escrow agent with respect to the
Class FA Subscription Payments deposited into the Escrow Account.

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, hereby agree to amend the Agreement
as follows:

 

1.All monies deposited in the Escrow Account in connection with the April Class
FA Private Offering and the July Class FA Private Offering are hereinafter
referred to as the “Class FA Escrowed Funds.” The escrow period (the “July Class
FA Escrow Period”) for the Class FA Shares sold pursuant to the July Class FA
Private Offering shall commence upon the effectiveness of this Second Amendment
and shall continue until the date which is three (3) full months from the
commencement of the July Class FA Private Offering unless the Company extends
the outside date of the July Class FA Private Offering in its sole discretion
but in no event later than December 31, 2019 (the “July Class FA Outside Date”).
The July Class FA Escrow Period together with the Class FA Post Escrow Break
Period (as defined in the First Amendment) shall collectively be referred to as
the “Class FA Escrow Period.” The Escrow Account shall continue to be a
non-interest bearing account and all amounts deposited into the Escrow Account
shall be held un-invested.



 

 





2.Deposits into the Escrow Account and Transmission of Subscription Documents.

(a)Deposits in Escrow Account. During the Class FA Escrow Period, persons
subscribing to purchase Class FA Shares will be instructed by the Company and
the Distribution Participants to make checks for subscriptions payable to the
order of “UMB Bank, N.A., as EA for CNL Strategic Capital, LLC” or any variation
thereof permitting a deposit in the Escrow Account if accompanied by a
corresponding subscription agreement. Completed subscription agreements and
checks in payment for the purchase price shall be remitted to the Processing
Agent at the address designated for the receipt of such agreements and funds;
and, drafts or wires shall be transmitted directly to the Escrow Account. The
Processing Agent will promptly deliver all monies received in good order from
subscribers (or from the Distribution Participants transmitting monies and
subscriptions from subscribers) for the payment of Class FA Shares to the Escrow
Agent for deposit in the Escrow Account no later than the end of the business
day on which such monies are received by the Processing Agent. Any Class FA
Subscription Payments received prior to the time, if any, that the Escrowed
Funds are deliverable to the Company, and that are made payable to a party other
than the Escrow Agent shall be promptly returned to the Participating
Broker-Dealer who submitted the Class FA Subscription Payment. Completed
subscription agreements and checks shall be delivered by the Participating
Broker-Dealer to the Processing Agent no later than the close of business on the
first business day following their receipt by the Distribution Participants;
provided, however, if the Distribution Participants receives subscription
agreements and checks at a branch office and final supervisory review is
conducted at a different location (the “Final Review Office”), then the branch
office shall transmit the subscription agreements and checks to the Final Review
Office by the close of business on the first business day following their
receipt by the branch office and the Final Review Office shall review the
subscription agreements and check to ensure their proper execution and form and,
if they are acceptable, deliver the subscription agreements and the funds to the
Processing Agent by the close of business on the first business day after their
receipt by the Final Review Office. All Class FA Escrowed Funds shall be held in
the Escrow Account until such funds are disbursed in accordance with Section 4
of this Second Amendment. Prior to the disbursement of the Class FA Escrowed
Funds, none of the Escrow Agent, the Processing Agent or the Company is entitled
to any of the Class FA Escrowed Funds received into the Escrow Account, and no
Class FA Escrowed Funds deposited in the Escrow Account shall become the
property of the Company, its affiliates, the Escrow Agent or the Processing
Agent, nor be subject to the debts or offsets of the Company, its affiliates,
the Escrow Agent, the Processing Agent or Distribution Participants; provided
nothing herein shall impose an obligation upon the Escrow Agent to determine
which funds in the Escrow Account constitute Class FA Escrowed Funds and which
funds constitute Escrowed Funds.

 

 



(b)Subscription Agreements. The Escrow Agent agrees to cause the Processing
Agent to maintain a written account of each subscription for the Class FA
Shares, which account shall set forth, among other things, the following
information: (i) the subscriber’s name and address, (ii) the number of Class FA
Shares purchased by such subscriber, and (iii) the subscription amount paid by
such subscriber for such Class FA Shares.

3.Collection Procedure for Class FA Subscription Payments.

(a)The Escrow Agent is hereby instructed by the Company to forward each Class FA
Subscription Payment for Federal Reserve Bank clearing and upon collection of
the proceeds of each Class FA Subscription Payment, to deposit the collected
proceeds into the Escrow Account.

(b)The Escrow Agent will timely notify the Company and the Processing Agent in
writing via mail, email or facsimile of any Subscription Payment returned to the
subscriber, and the Escrow Agent is authorized to debit the Escrow Account in
the amount of such returned Class FA Subscription Payment and direct the
Processing Agent to delete the appropriate account from the records maintained
by the Processing Agent.

(c)In the event that the Company or any agent acting on behalf of the Company
rejects any subscription for Class FA Shares and the funds for such subscription
have already been collected by the Escrow Agent, the Escrow Agent shall, upon
receipt from the Company or the Processing Agent of written notice of such
rejection, promptly cause the issuance of a refund payment by bank check to the
rejected or withdrawing subscriber, without interest or income thereon, if
applicable. If the Escrow Agent has not yet collected funds for such
subscription but has submitted such subscription for clearing, the Escrow Agent
shall promptly cause the issuance of a payment by bank check in the amount of
such Class FA Subscription Payment to the rejected or withdrawing subscriber
only after the Escrow Agent has cleared such funds. If the Escrow Agent has not
yet submitted the Class FA Subscription Payment relating to the subscription of
the rejected or withdrawing subscriber, the Escrow Agent shall promptly cause
such Class FA Subscription Payment to be remitted to the drawer of the Class FA
Subscription Payment submitted by or on behalf of the subscriber.

(d)In the event that money is deposited into the Escrow Account in error, the
Escrow Agent shall notify the Company and the Processing Agent in writing via
mail, email or facsimile of any such error and promptly cause the issuance of a
refund payment by bank check to the appropriate party only after the Class FA
Subscription Payment has cleared.

4.Ongoing Distribution of Escrowed Funds.

(a)Class FA Escrow Period. During the Class FA Escrow Period, the Escrow Agent
shall periodically transfer to the Company’s designated account, the Class FA
Escrowed Funds pursuant to standing instructions from the Company as agreed
among the Company, the Escrow Agent and the Processing Agent from time to time.



 

 

 

5.Notwithstanding anything to the contrary herein, the Company and the Managing
Dealer acknowledge and agree that the Escrowed Funds and Class FA Escrowed Funds
may be commingled in the Escrow Account and the Escrow Agent shall have no
responsibility to hold the Class FA Escrowed Funds separately from the Escrowed
Funds. The Escrow Agent may conclusively rely upon the records of the Processing
Agent in determining the amount of Class FA Escrowed Funds in the Escrow
Account. The Company agrees that any future requested transfer of Escrow Funds
submitted to the Escrow Agent in accordance with Section 5(b) of the Original
Agreement shall contain a certification by the Company that it is requesting
Escrowed Funds in accordance with Section 5(b) of the Original Agreement and
that such request is in compliance with the terms of the Agreement. The Escrow
Agent may conclusively rely upon any such written request and certification of
the Company. To the extent at any time the Escrow Agent is directed to return
subscription amounts to a subscriber and there are insufficient amounts in the
Escrow Account to return such funds, the Escrow Agent shall suffer no liability
hereunder and the Company agrees to pay any such amount owed directly to the
subscriber affected.

6.The Company and the Managing Dealer warrant that this Second Amendment is in
compliance with the Original Offering, April Class FA Private Offering and July
Class FA Private Offering.

7.The Agreement, except as expressly amended by this Second Amendment shall
continue unmodified and in full force and effect.

8.No provision of this Second Amendment may be changed or modified, except by an
instrument in writing signed by each of the parties hereto.

 

9.This Second Amendment shall be governed and construed in accordance with the
laws of the State of Delaware without regard to the principles of conflicts of
law.

 

 

 





.

IN WITNESS WHEREOF, the parties have duly executed this Second Amendment of the
date first above written.



  CNL STRATEGIC CAPITAL, LLC       By:   Name: Tammy Tipton   Title: Authorized
Signatory       UMB BANK, N.A., as escrow agent       By:   Name: Lara L.
Stevens   Title: Vice President       CNL SECURITIES CORP.       By:   Name:
 Erin M. Gray   Title: Authorized Signatory

 

 

 

 

EXHIBIT A

 

Wiring Instructions

 

 

 

UMB Bank, N.A.

ABA No: 101000695

Acct No: 9872323874

Acct Name: UMB Bank, N.A., as EA for CNL Strategic Capital, LLC

 

 

 



 



 

 